ETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Claim Objections
Claim 13 is objected to because of the following informalities:
  
Claim 13 must be ended with a period (“.”), not a semicolon (“;”).

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 19 recites “the consumer” which has insufficient antecedent basis. 

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan et al. (US PG Pub. 2020/0143739, referred to as Manoharan) in view of Gupta (US PG Pub. 2003/0120493, referred to as Gupta).

Regarding claim 1, Manoharan discloses a method (Fig. 1, Fig. 5, [0022-0024], [0092], a computer implanted speech conversation method using chatbot / a virtual assistant, such as Apple’s Siri, Google’s Assistant, Amazon’s Echo), comprising:

establishing a voice-based natural language session with a user who is operating a user device ([0020-0021], [0043], [0083], Fig. 4B and Fig. 5, a user is talking with a chat bot running on his mobile phone to order an airline ticket or order a pizza; For example, “order a large cheese pizza from restaurant A to be delivered to my home”); 
translating speech of the user into text ([0045], a user has a conversation with a chat bot, which means recognizing / translating speech to text, See Fig. 5); 
determining from the text an establishment and options selected for a pre-staged order with the establishment ([0010], [0083], [0085], determining a restaurant by restaurant selector bot, asks what type of pizza and toppings (claimed “options”); Examiner note, the claimed “pre-stage order” is interpreted as user’s has a conversation with a chatbot to order food before giving payment information); and 
placing the pre-staged order with the establishment on behalf of the user with the options ([0083-0085], placing user’s pizza order; Fig. 5, placing user’s order for airline tickets).

Manoharan discloses a user could have a conversation with a cross-platform chatbot and interacts with task specific chatbots (Fig. 1, #116, [0021-0024]). Manoharan does not explicitly discloses speech recognition (claimed “translating speech of the user into text”) is based on voice characteristics that are specific to the user and specific to a lexicon associated with ordering.

Gupta discloses dynamically updating currently active vocabulary of a speech recognizer based on different tasks (Gupta, [0022], [0039-0043], updating active vocabulary based on a current specific application; the active vocabulary of speech recognition for a specific task is claimed “lexicon”). Gupta further discloses that speech recognition is adapted to a specific speaker’s voice characteristics (Gupta, [0021]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Manoharan’s teaching with Gupta’s teaching to update chatbot’s vocabulary according to the current application and also adapt speech recognizer based on a user’s voice characteristics. One having ordinary skill in the art would have been motivated to make such a modification to improve speech recognition performance (Gupta, [0010]).

Independent claim 19 is directed to a system and is broader than the corresponding method claim 1 by omitting some features. Claim 19 is also rejected based on the same rationale as explained above for claim 1. 

Regarding claim 4, Manoharan in view of Gupta further discloses updating the voice characteristics for the user using an audio snippet for the speech when the voice-based natural language session ends (Gupta, [0021], updating speech recognition template after receiving an input speech utterance)

Regarding claim 5, Manoharan in view of Gupta further discloses translating further includes obtaining the lexicon based on an establishment type for the establishment (Manoharan, [0073], [0083]; Gupta, [0039-0043], updating active vocabulary of a speech recognizer depending on application types such as voicing browsing or voice-dialing (claimed “establishment type”)).

Claims 2-3 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan in view of Gupta and further in view of Buckholdt et al. (US PG Pub. 2020/0311840, a reference submitted by the applicant in an IDS, referred to as Buckholdt).

Regarding claims 2-3, Monoharan discloses using a voice chatbot to order pizza from a restaurant (Monoharan, Fig. 4B, [0083-0085]). Monoharan further discloses requesting a delivery service for the ordered pizza or scheduling a pickup time (Monoharan, [0088]). Monoharan does not explicitly discloses based on location data. 
Buckholdt is a published patent application by the same assignee of the instant application and discloses using voice commands to order food at a drive thru terminal (Buckholdt, Abstract, [0026], [0028], [0035], ordering food using voice apps such as Siri, Amazon Echo, Google home). Buckholdt further discloses using geographical location of mobile device ([0038]) and picking up the order ([0045]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Monoharan in view of Gupta’s teaching with Buckholdt’s teaching to use geographical location information from user’s mobile device. One having ordinary skill in the art would have been motivated to make such a modification so that it is easier to schedule pick up location and time. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claims 10-12, these dependent claims are related to ordering foods using voice user interface. Monoharan discloses using a chatbot to order pizza by selecting type of pizzas and toppings ([0083]). Monoharan in view of Gupta does not describe more details about a procedure of ordering food from a restaurant.  
Buckholdt is a published patent application by the same assignee of the instant application and discloses many details of ordering food from a drive thru terminal (Buckholdt, [0026-0027], [0040], [0042], Fig. 2 and Fig. 3).

 It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Monoharan in view of Gupta’s teaching with Buckholdt’s teaching to obtain more details of a procedure of ordering food from a restaurant. One having ordinary skill in the art would have been motivated to make such a modification so that is more convenient to order food using a drive thru terminal. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 13 is directed to a method and is narrower than method claim 1. Claim recites limitations using specific terms rather than using broader terms in claim 1 (e.g., “user => consumer”, “establishment => restaurant, “options => menu options”, etc.). Monoharan discloses ordering pizza from a restaurant using voice interface and also meets limitations of claim 13 (Monoharan, [0083-0088], fig. 4B). 

Claim 13 recited an additional limitation: “processing an Application Programming Interface (API) and placing the pre-staged order with an order system associated with the restaurant using the menu options”, which is also disclosed in Monoharan ([0029], [0050]). 

Monoharan discloses using a mobile device to order food (Monoharan, [0020], [0083]). Monoharan does not explicitly discloses “the consumer is driving within a vehicle with a consumer device”, but Buckholdt discloses the claim limitation (Buckholdt, Fig. 1, #140-151, [0014-0015], [0035], [0042], ordering food from drive-thru of a restaurant using a mobile application on user’s mobile device).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Monoharan in view of Gupta’s teaching with Buckholdt’s teaching to use drive-thru and voice user interface. One having ordinary skill in the art would have been motivated to make such a modification so that is more convenient to order food while staying in his car. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 6-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan in view of Gupta and further in view of Fructuoso et al. (US PG Pub. 2014/0236598, referred to as Fructuoso).

Regarding claims 6-9 and 20, these dependent claims related to using a trained machine learning algorithm using audio and lexicon as input (claim 6) and using information from a voice profile for training speech recognition models (claims 7-9, 20).
  
Monoharan in view of Gupta implicitly discloses using machine learning algorithm because both Monoharan and Gupta discloses speech recognition (Monoharan, [0036-0037], using machine learning techniques, [0039], using Apple’s Siri, Google’s Assistant or Amazon’s Alexa, all these voice assistants use machine learning algorithms; Gupta, [0023], training a speech recognition engine). MPEP (2144.01) states that “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d825, 826, 159 USPQ 342, 344 (CCPA 1968).

Monoharan in view of Gupta does not explicitly discloses using voice profile information. 

Fructuoso discloses receiving speech samples and creating a voice profile for a speaker (Fructuoso, [0007-0009], [0068-0074]). Fructuoso further discloses generating personalized speech model by adapting speech model using information from this speaker’s voice profile (Fructuoso, Fig. 4, #404, [0054], [0068], [0070], [0073-0074]). Fructuoso further discloses “based on a device identifier” ([0023], based on user A’s model device or user B’s model device).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Monoharan in view of Gupta’s teaching with Fructuoso’s teaching to adapting / training speech model using speech samples of a user’s voice profile. One having ordinary skill in the art would have been motivated to make such a modification so that the performance of speech recognition for a specific speaker is improved. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Manoharan in view of Gupta and Buckholdt and further in view of Fructuoso.

Claims 16-18 depend from an independent claim 13, which was rejected over Manoharan in view of Gupta and Buckholdt as explained above. Dependent claims 16-18 are related to using a trained machine learning algorithm and using information from a voice profile for training speech recognition models.
Monoharan in view of Gupta and Buckholdt implicitly discloses using machine learning algorithm because both Monoharan and Gupta discloses speech recognition (Monoharan, [0036-0037], using machine learning techniques, [0039], using Apple’s Siri, Google’s Assistant or Amazon’s Alexa, all these voice assistants use machine learning algorithms; Gupta, [0023], training a speech recognition engine). Monoharan in view of Gupta does not explicitly discloses using voice profile information. 

Fructuoso discloses receiving speech samples and creating a voice profile for a speaker (Fructuoso, [0007-0009], [0068-0074]). Fructuoso further discloses generating personalized speech model by adapting speech model using information from this speaker’s voice profile (Fructuoso, Fig. 4, #404, [0054], [0068], [0070], [0073-0074]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to combine Monoharan in view of Gupta and Buckholdt’s teaching with Fructuoso’s teaching to adapting / training speech model using speech samples of a user’s voice profile. One having ordinary skill in the art would have been motivated to make such a modification so that the performance of speech recognition for a specific speaker is improved. In addition, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods, and in the combination each element merely would have performed the same function as it did separately. “A combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. ___, 82 USPQ2d at 1395 (2007). One of ordinary skill in the art would have recognized that the results of the combination were predictable.



Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner discovered several relevant prior art references that are related to one or more concepts disclosed by the instant application. These references are included in the attached PTO-892 form for completeness of the record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jialong He, whose telephone number is (571) 270-5359.  The examiner can normally be reached on Monday – Friday, 8:00AM – 4:30PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Pierre Desir can be reached on (571) 272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIALONG HE/Primary Examiner, Art Unit 2659